Citation Nr: 0534922	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  00-14 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar radiculopathy, alternately claimed as a low back and 
left leg disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from December 1970 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in 
August 2005.  A transcript of the hearing is associated with 
the veteran's claims folder.

The Board notes that at the August 2005 hearing the veteran 
withdrew his claim for a compensable rating for his service 
connected appendectomy scar.  That issue is therefore not 
currently before the Board.


FINDINGS OF FACT

1.  In an August 1983 rating decision, the Board denied 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, and for lumbar radiculopathy. 

2.  The evidence associated with the claims file subsequent 
to the August 1983 decision denying service connection for 
psychiatric disability includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  The evidence associated with the claims file subsequent 
to the August 1983 decision denying service connection for 
lumbar radiculopathy is cumulative or redundant of the 
evidence previously of record or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The record does not contain a valid diagnosis of post-
traumatic stress disorder; however, the veteran's currently 
present acquired psychiatric disorder, variously diagnosed as 
major depression, bipolar disorder, dysthymic disorder and 
schizoaffective disorder, is related to his military service.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's August 1983 
decision is new and material with respect to the claim of 
entitlement to service connection for psychiatric disability, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  The evidence received since the Board's August 1983 
decision is not new and material with respect to the claim of 
entitlement to service connection for lumbar radiculopathy, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304(f) (2005).

4.  Psychiatric disability, variously diagnosed as major 
depression, bipolar disorder, dysthymic disorder and 
schizoaffective disorder, was incurred in active duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  
He is also seeking service connection for lumbar 
radiculopathy, claimed as a left leg and back disability due 
to spinal anesthesia in service.  

The claims of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, and entitlement to service connection for lumbar 
radiculopathy were the subjects of an August 1983 Board 
decision, which denied both claims.  The veteran is now 
seeking to reopen those claims.

Although the RO has since reopened the claims and adjudicated 
them on the merits, the Board must first examine whether the 
evidence warrants reopening the claims.  This is significant 
to the Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  The 
liberalizing provisions of the VCAA and some of the 
provisions of the implementing regulations are applicable to 
the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claims to reopen, which were received before that date.  

As explained below the Board has found the evidence currently 
of record to be sufficient to establish the veteran's 
entitlement to service connection for his currently diagnosed 
psychiatric disability.  Therefore, no further development is 
required with respect to this matter.

With respect to PTSD and the claim to reopen a claim for 
service connection for lumbar radiculopathy, the record 
reflects that the veteran was provided the required notice 
through the Statement of the Case and a June 2003 letter.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and that he 
should submit such evidence or provide VA with the 
information and any necessary authorization to enable VA to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

The Board also notes that the veteran's service medical 
records are of record and all available evidence identified 
by the veteran has been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim for service 
connection for post-traumatic stress disorder or the claim to 
reopen a claim for service connection for lumbar 
radiculopathy.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulation. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claims were initially 
adjudicated before the enactment of the VCAA.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

New and material evidence

At the time of the August 1983 Board decision, the evidence 
of record included the veteran's service medical records, VA 
hospitalization reports showing treatment for drug 
dependence, and the veteran's statements, including the 
transcript of a March 1982 RO hearing.  That evidence showed 
that the veteran was diagnosed with depression in service, 
that spinal anesthesia was administered in service, and that 
the veteran complained of radicular-type symptoms shortly 
after the spinal anesthesia was administered.  The evidence 
also showed a post-service diagnosis of depression.  
Pertinently absent from the record in August 1983 was a 
confirmed diagnosis of PTSD and medical nexus evidence 
relating any psychiatric disability or the veteran's lumbar 
symptomatology to his military service.  

Since the August 1983 Board decision, the evidence now 
includes several medical nexus opinions, which address a 
relationship between a current psychiatric disorder and the 
veteran's military service.  These opinions provide evidence 
that is pertinent to an element necessary for the 
establishment of service connection that was not present at 
the time of the last final denial.  They are therefore not 
considered cumulative and redundant of evidence of record in 
August 1983, and they are so significant that they must be 
considered in order to fairly decide the merits of the claim.  

However, since the August 1983 Board decision, the evidence 
received with respect to lumbar radiculopathy does not 
include competent nexus evidence.  The record still contains 
no medical opinion that purports to relate any current lumbar 
radiculopathy to the veteran's military service.  While the 
recent evidence shows that the veteran has been treated for 
lumbar radicular complaints, and an August 2003 CT scan shows 
a disc protrusion at L4-5, which may be contacting the nerve 
roots, the Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993).

Statements from the veteran, although continuing to report a 
relationship between the current lumbar radiculopathy and 
service, cannot be considered new and material as to the 
matter of medical nexus.  Laypersons are capable of 
testifying as to symptoms, but not as to the proper diagnosis 
or cause of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The VA outpatient treatment reports contain frequent 
identical references to the veteran's history of chronic 
lower back pain, status post spinal anesthesia 1971, which 
resulted in chronic lower back pain and left leg pain.  A 
July 2002 neurology consultation included the statement that 
the veteran attributed the onset of back and left leg pain to 
the spinal anesthesia in 1972.  However, these are patent 
recitations of the veteran's statements, and are not 
presented as medical findings or opinions; as such the Board 
finds that they are not competent evidence, and therefore not 
new and material.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Similarly, in a January 2003 neurology clinic note, the 
examiner diagnosed low back pain and stated, "I have 
explained to the patient at length that I have no way to 
prove or disp[r]ove with any degree of [certainty] the fact 
that his current pain is related to the spinal anesthesia he 
had 30 years ago."  This is manifestly not a nexus opinion, 
but an expression of the examiner's belief that he cannot 
offer a nexus opinion."  As such, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the August 1983 
Board decision is essentially cumulative and redundant of the 
evidence of record at that time.  It is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's lumbar radiculopathy claim.  
Accordingly, new and material evidence has not been received 
and the claim for entitlement to service connection for 
lumbar radiculopathy is not reopened.

As discussed above, new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for psychiatric disability.  That claim is 
accordingly reopened.  The Board will proceed to discuss the 
merits of that claim.

Psychiatric Disability

The veteran is seeking service connection for a psychiatric 
disability, to include PTSD.  As noted above, in order for 
service connection to be granted, three elements must be 
present: a current diagnosis, in-service disease or injury 
(or confirmed stressor), and medical nexus. 

The Board notes initially that the record contains no 
confirmed diagnosis of PTSD.  While the veteran's post-
service medical records do contain several references to a 
diagnosis of PTSD, these all appear to be identified either 
as historical references, or as reports of the veteran.  Such 
recitations of the veteran's statements and medical history, 
unsupported by clinical findings, are not probative evidence.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The 
record does not contain a diagnosis of PTSD that is based on 
a psychiatric or psychological evaluation.  In fact, the 
veteran underwent a VA PTSD examination in March 1999, and 
the examiner stated his opinion that the veteran did not have 
PTSD, but had a serious psychiatric problem nonetheless.  

Accordingly, as there is no confirmed diagnosis of PTSD, the 
Board finds that service connection cannot be granted on that 
basis.  However, the record clearly shows that the veteran 
carries other psychiatric diagnoses.  Therefore, the Board 
will proceed to address entitlement to service connection for 
a psychiatric disorder other than PTSD.

The veteran was diagnosed in a March 1999 VA examination 
major depression.  He has also been elsewhere diagnosed with 
bipolar disorder, dysthymic disorder, and schizoaffective 
disorder.  Accordingly, the first element is met.  While the 
veteran has also been diagnosed with a personality disorder, 
the Board simply notes that personality disorders are 
considered to be congenital or developmental disabilities for 
which service connection may not be granted.  See 38 C.F.R. § 
3.303, 4.9, 4.127 (2005).

The service medical records show that, on examination at 
separation from service, the examiner reported depression one 
year prior, due to a personal problem.  Accordingly, the 
second element is met.  It does not appear that any 
psychiatric testing was conducted at separation. 

With respect to medical nexus evidence, there are four 
opinions of record that address a nexus between the veteran's 
current acquired psychiatric disorder and service.  The 
veteran underwent a mental disorders evaluation in November 
1996.  The examiner diagnosed schizoaffective disorder and 
stated his opinion that the veteran has been chronically 
depressed since his military service.  

In a September 2000 letter, the veteran's drug treatment 
counselor stated that he had treated the veteran from January 
1985 to March 1992, and that the veteran was suffering from 
chronic depression and marked anxiety.  He believed that 
these problems were present before the military, but that the 
veteran's military service exacerbated these early trends.  

In October 2000, a VA clinical social worker submitted a 
letter stating that after review of the veteran VA medical 
records and seeing the veteran for counseling, it was her 
opinion that the veteran's problems existed prior to the 
military and were exacerbated during his military service.  

In March 2003, the veteran's representative submitted a 
physician's questionnaire to a private physician, P.C.  He 
stated his opinion that the veteran's psychiatric condition, 
identified as chronic depression with obsessive paranoid 
symptoms, was related to his military service.  

While none of the medical opinions are definitively stated or 
particularly well explained, the record contains no opinion 
that refutes them.  Therefore, despite the weaknesses in the 
opinion evidence, the Board must conclude that, when 
considered as a whole, the evidence with respect to a 
relationship between the veteran's current depression and his 
military service is in approximate balance with the evidence 
against such a relationship.  In such cases, the benefit of 
the doubt goes to the veteran.  

The Board notes that, while the September 2000 and October 
2000 opinions indicated that the veteran's psychiatric 
disorder predated service, the service entrance examination 
made no reference to such disorder.  While the veteran 
reported treatment for drug abuse on the entrance 
examination, psychiatric findings were normal, and 
depression, bipolar disorder, schizoaffective disorder were 
not mentioned.  A veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  The Board finds 
that the September 2000 and October 2000 examiners' reference 
to a preexisting condition, without any discussion of the 
matter, or without citation to any supportive evidence, does 
not constitute clear and unmistakable evidence of a 
preexisting condition in light the absence of any reference 
to such condition on the entrance examination.  In any event, 
even if it were conceded that the veteran's psychiatric 
disorder predated service, it was the opinion of both the 
September 2000 and October 2000 physicians' opinion that the 
condition was worsened by the veteran's military service.  

As all of the elements required for service connection have 
been met, service connection is in order for the veteran's 
currently diagnosed acquired psychiatric disorder.  

ORDER

Reopening of the claim of entitlement to service connection 
for a psychiatric disability is granted.

Service connection for PTSD is denied.

Service connection for acquired psychiatric disability, 
variously diagnosed as major depression, bipolar disorder, 
dysthymic disorder and schizoaffective disorder, is granted.  

Reopening of the claim of entitlement to service connection 
for lumbar radiculopathy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


